Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25          Doc 67     Pg. 1 of 9




     Dean T. Kirby, Jr. (SBN 090114)
 1   Roberta S. Robinson (SBN 99035)
     KIRBY & McGUINN, A P.C.
 2   707 Broadway, Suite 1750
 3
     San Diego, California 92101
     Telephone: (619) 398-3358
 4   Facsimile: (619) 398-3359
 5   Attorneys for Trustee, Leonard J. Ackerman
 6      PARTIES RECEIVING THIS MOTION SHOULD LOCATE THIER
 7          NAMES AND CONTRACTS IN THE LISTED MOTION

 8
                     UNITED STATES BANKRUPTCY COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11 In re                                                   Bankruptcy Case No. 21-01776-LT-7
12
     HYPERIKON, INC.                                       TRUSTEE’S MOTION AND
13                                                         MEMORANDUM OF POINT AND
                             Debtor
14                                                         AUTHORITES IN SUPPORT OF
                                                           MOTION FOR AN ORDER:
15
                                                             1) AUTHORIZING REJECTION
16                                                              OF CERTAIN UNEXPIRED
17
                                                                NONRESIDENTIAL LEASES
                                                                AND SUBLEASES, AND
18                                                           2) ABANDONING CERTAIN
19                                                              PERSONAL PROPERTY OF
                                                                NEGLIGIBLE VALUE OR
20                                                              BURDENSOME TO THE
21                                                              BANKRUPTCY ESTATE
                                                           [OMNIBUS MOTION NO. 1]
22
                                                           Date: August 4, 2021
23                                                         Time: 2:00 p.m.
24                                                         Dept: 3/ Room 129
                                                           Judge: Laura Taylor
25
26
             Leonard J. Ackerman, the duly appointed Chapter 7 Trustee in the above-
27
28   entitled matter, hereby moves the Court for an order authorizing the rejection of


     Trustee’s Mem. P & A Re Rejection of Certain Leases    Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 2 of 9




 1   the certain unexpired leases and subleases, effective as of the dates requested
 2   below, and abandoning certain personal property, and files the following
 3
     Memorandum of Points and Authorities in Support of his Motion:
 4
 5   Leases to be Rejected:
 6
        A. Real Property Non-Residential Leases And Subleases
 7
 8   1. With respect to the property commonly known as 4850 Indianapolis Road,
 9
     Whitestone, Indiana:
10
            a) Lease between Indiana Becknell Investors 2011, LLC, as lessor, on the
11
12          one hand, and the Debtor, as lessee, on the other hand, dated August 1,
13
            2017, (Exhibit A), and which apparently assigned, via an Assignment and
14
15          Assumption of Leases to SREIT 4820 Indianapolis Drive, LLC, (Exhbit B),
16
            b) Sublease between the Debtor, as sublessor, on the one hand, and
17
18          HomeGoods, Inc., as sublessee on the other hand, dated November 2, 2020,

19          (Exhibit C).
20
     2. With respect to the property commonly known as 8515 Miramar Place, San
21
22   Diego, California:
23
           a) Air Commercial Real Estate Associaton Standard Industrial/Commercial
24
25   Multi-Tenant Lease-Net, dated August 12, 2016 between MGM Partnership, as
26   Lessor, on the one hand, and the Debtor, Lessee, on the other hand, (Exhbit D),
27
     and
28



     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 3 of 9




 1       b) AIRCR Standard Sublease between the Debtor, as Sublessor, on the one
 2
     hand, and Crest Beverage, LLC, on the other hand, (Exhibit E)
 3
         Copies of the above referenced exhbits are attached as Exhibits A to
 4
 5   E, respectively, to the Declaration of Leonard J. Ackerman, Trustee,
 6   (“Ackerman Declaration”), filed in support of this motion.
 7
         I.     INTRODUCTION
 8
 9
                According to the Debtor’s schedules, the Debtor is the lessee at two

10 different warehouse locations, (nonresidential real property), - one in Indiana and
11 one in San Diego. The warehouse location in Indiana is commonly known as 4850
12
     S. Indianapolis Road, Whitestone, Indiana. The warehouse location in San Diego is
13
     commonly known as 8515 Miramar Place. The Debtor has, in turn, sublet each of
14
15 these warehouses to a third party- in each case for an amount over and above the
16 base rent under the master lease. The Debtor is, itself, a sublessee for a third
17
     warehouse located on West 81st Street in Indianapolis, Indiana. This motion does
18
     not address the W. 81st Street location.
19
20              The bankruptcy petition was filed on April 30, 2021. (Doc. 1). The
21 Debtor’s subtenant at the 4850 S. Indianapolis Road property, Home Goods, Inc.,
22 apparently paid the sublease rent that would have been due May 1, 2021, early and
23
     pre-petition, and the Debtor apparently commingled those funds with its other
24
     funds.
25
26              After the filing of the petition, the landlord for the 4850 S. Indianapolis
27 Drive property filed an emergency motion to compel the payment of post- petition
28
     administrative rent. (Docs. 18 and 23).


     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 4 of 9




 1            On June 7, 2021, the Bankruptcy Court entered an order requiring the
 2
     Debtor’s subtenant, Home Goods, Inc., to pay the rent that would be due under the
 3
     sublease on June 1, 2021, directly to the Landlord’s counsel, who was authorized
 4
 5   to disburse the monies owing to his client for the June rent, including both base
 6   rent and additional rent, and hold any additional sums in his Client Trust Account,
 7
     pending further order of the Court. (Doc. 39).
 8
        On June 1, 2021, counsel for the Landlord informed the Trustee’s counsel that
 9
10   once he received the June 1, 2021 sublease rent from the subtenant, he would
11   disburse $57,369.98 to his client, and retain the balance in his Client Trust
12   Account. The Trustee understands that the landlord’s counsel did, indeed, receive
13
     the June 1, 2021 rent and proceed to disburse funds accordingly.
14
15
        By order entered on June 16, 2021, (Doc. 56), the Bankruptcy Court extended

16   the provisions of the June 7, 2021 order as to the June rent, to the rent due under
17   the sublease for July and August 2021.
18      II.      RELIEF REQUESTED
19               Section 365(a) of the Bankruptcy Code provides, in full, as
20               follows:
21
              “Except as provided in sections 765 and 766 of this title
22
              and in subsections (b), (c), and (d) of this section, the
23            trustee, subject to the court’s approval, may assume or
24            reject any executory contract or unexpired lease of the
              debtor.”
25
26            Section 554 (a) of the Bankruptcy Code provides, in full,
              as follows:
27
28



     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 5 of 9




 1              “After notice and a hearing, the trustee may abandon any property
                of the estate that is burdensome to the estate or that is of
 2              inconsequential value and benefit to the estate.”
 3
 4      By this motion, the Trustee seeks to reject both the leases and the subleases for
 5   both the Miramar Place location and the S. Indianapolis Road cation.
 6
        By this motion, the Trustee also seeks to abandon certain personal property
 7
 8
     located at the S. Indianapolis Road location.

 9       The leases and subleases are more specifically described in Attachment A to the
10   Notice of this motion, and the personal property to be abandoned is more
11
     specifically described in Attachment B to the Notice of this motion. The leases and
12
     subleases, themselves, are attached as Exhibits A through E to the Declaration of
13
14   Leonard Ackerman, Trustee, filed in support of this motion. (“Ackerman
15   Declaration”).
16
17       III.    THE RELIEF REQUESTED IS IN THE BEST INTEREST OF
18               CREDITORS
19
         For all the reasons set out below, the motion should be granted. The
20
     touchstone governing the assumption or rejection of leases and executory contracts
21
22 is the “business judgment” test, See, e.g., Mission Product Holdings, Inc. v.
23 Tempnology, LLC 139 U.S. 1652, 1658 (2019). The business judgment test affords
24 deference, (id.), to the decision of the trustee. For all the reasons set out in the
25
     Ackerman Declaration, the Trustee, in his business judgment, has determined that
26
27
     assumption of the leases and the subleases, which are the subject of this motion,

28



     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 6 of 9




 1 are not in the best interests of the bankruptcy estate. Accordingly, the Trustee
 2
     submits that the motion should be granted.
 3
 4       A. The Lease and Sublease for the S. Indianapolis Road Property
 5          Should Be Rejected
 6
 7          The Trustee would have to assume the master lease for the S. Indianapolis
 8 property in order to assume and perform under the sublease or provide adequate
 9 assurance of future performance. As set out in paragraphs 1-11 of the Ackerman
10
     Declaration, the cost to the bankruptcy estate to assume the master lease exceeds
11
12
     the income that the bankruptcy estate would expect to receive under the sublease,

13 especially when one considers that the bankruptcy estate likely would have to
14 return the $129,200 security deposit to the subtenant, upon expiration of the
15
     sublease term. The Debtor has indicated that it commingled the security deposit
16
     with other funds upon receipt.
17
18          Accordingly, because the bankruptcy estate is highly unlikely to realize
19 any economic benefit whatsoever from the assumption of the lease or sublease
20
     and, in fact, is likely to incur additional administrative debt, the Trustee requests
21
     approval to reject both the lease and sublease.
22
23          The Trustee requests that the rejection be deemed effective as of the date
24 of the filing of the petition, or, if not, no later than June 1, 2021, or at the very
25 latest, the date of the filing of this motion. The Ninth Circuit Court of Appeals
26
     has held the court has the equitable power to order a rejection to operate
27
28
     retroactively. (cert. den. 56 U.S. 814 (2005) In Re At Home Corporation, 392 F.3d



     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 7 of 9




 1 1064, 1072 (9th Cir. 2004) (finding that rejection of unexpired non-residential
 2
     lease to motion filing date was not an abuse of discretion).
 3
            The Trustee submits that, in light of the Bankruptcy Court’s order
 4
 5   providing for the subtenant to pay the rent due under the sublease directly to
 6   counsel for the landlord, it is equitable and appropriate that the lease rejection of
 7
     both the lease and sublease be effective no later than June 1, 2021, so that the
 8
     bankruptcy estate’s liability for administrative rent, if any, ends as of May 31,
 9
10   2021. The Trustee submits that any such administrative claim would likely be
11   offset by rents paid by the subtenant.
12
13       B. The Lease and Sublease for the Miramar Place Property Should Be
14          Rejected
15
16          As with the S. Indianapolis lease, the Trustee would have to assume the
17 master lease for the Miramar Place property in order to assume and perform under
18
     the sublease. As set out in paragraphs 12-20 of the Ackerman Declaration, the cost
19
     to the bankruptcy estate to assume the master lease also exceeds the income that
20
21 the estate would anticipate receiving under the sublease, especially when one
22 considers that the bankruptcy estate would have to return the $64,388.72 security
23
     deposit to the subtenant, upon expiration of the sublease term. As with the
24
     Indianapolis Road lease, assumption of the lease would simply result in
25
26 administrative expense to the estate, and likely generate no economic benefit.
27
28   /


     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21     Entered 06/29/21 15:17:25         Doc 67     Pg. 8 of 9




 1
 2       C. It is in the Best Interest of Creditors to Abandon the Personal
            Property Located at the S. Indianapolis Road Location
 3
 4
         As set out in paragraph 11 of the Ackerman Declaration, the Trustee, based on
 5
     the information currently available to him, believes that the property listed on
 6
 7   Schedule B to the HomeGoods sublease is either of nominal value or burdensome
 8   to the estate and therefore seeks to abandon all such items.
 9       The Trustee reserves the right to withdraw this part of the motion if additional
10
     information becomes available before the hearing on the motion that warrants a
11
12
     change in his position.

13       IV.     CONCLUSION
14             For all the foregoing reasons, the Trustee respectfully requests that his
15
     motion be granted and the leases and subleases described above, be deemed
16
     rejected by the Trustee under Section 365(a) of the Bankruptcy Code, at the latest,
17
18   as of the date of the filing of this motion but, preferably, as of the filing of the
19   petition.
20
         For all the reasons set out above, the personal property set out on Attachment B
21
     to the Notice of Motion, located at the S. Indianapolis Drive location, should be
22
23   abandoned.
24   /
25   /
26
     /
27
28
     /



     Trustee’s Mem. P & A Re Rejection of Certain Leases   Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7        Filed 06/29/21       Entered 06/29/21 15:17:25           Doc 67    Pg. 9 of 9




 1      Finally, the Trustee requests that the 14 day stay period set out in Federal Rule
 2
     of Bankruptcy Procedure 6004(h), if and to the extent it may be applicable,
 3
     bewaived.
 4
     Date: June 23, 2021                              KIRBY & McGUINN, A P.C.
 5
 6                                                    By: _/s/ Roberta S. Robinson__
                                                        Roberta S. Robinson, Attorneys
 7
                                                        for Leonard J. Ackerman,
 8                                                      Trustee
 9
10    Alphabetical listing of parties per FRBP 6006:
      1.Crest Beverage, LLC-Sublease-Ex. E to Ackerman Declaration
11    2.HomeGoods, Inc.-Sublease-Exhibit C to Ackerman Declaration
      3. MGM Partnership- Lease- Ex. D to Ackerman Declaration
12
      4. SREIT 4820 Indianapolis Drive LLC- Lease- Exhibit A to Ackerman Declaration
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Trustee’s Mem. P & A Re Rejection of Certain Leases      Bankruptcy Case No. 21-01776-LT-7
